 88 DECISIONS OF NATIONAIThe Evening News Association and Local 372, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case7-CA-16526September 21, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 20, 1981, Administrative Law JudgeRobert A. Gritta issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answer to the General Counsel'sexceptions and a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.Members Jenkins and Zimmerman would not rely, as did the Admin-istrative Law Judge, on Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), to establish that the General Counsel has the burdenof proving a prima facie case; this burden has been his since the enact-ment of the statute.DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge: Thiscase was heard on February 7, 1980, in Detroit, Michi-gan, based on a charge filed by Local 372, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (called herein the Union), onJune 27, 1979, and a complaint issued by the RegionalDirector for Region 7 of the National Labor RelationsBoard on July 27, 1979.1 The complaint alleges that TheEvening News Association (called herein Respondent)violated Section 8(a)(1) and (3) by refusing to transfer anemployee to another position within its organization be-cause of her union activity which resulted in her termi-I All dates herein are in 1979 unless otherwise specified.258 NLRB No. 20-LABOR RELATIONS BOARDnation. Respondent's timely answer denied the commis-sion of any unfair labor practices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally. A brief was submit-ted by Respondent and duly considered.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence con-sidered along with the consistency and inherent probabil-ity of testimony, I make the following:FINDINGS OF FACTI. JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthat The Evening News Association is a Michigan cor-poration engaged in the printing, publishing, and distri-bution of a daily newspaper in Detroit, Michigan. Juris-diction is not in issue. Respondent, in the past 12 months,in the course and conduct of its business operations hadgross revenues valued in excess of $500,000. Further, Re-spondent subscribed to various interstate news services,published nationally syndicated features, and advertisedin its papers various products distributed and sold nation-ally. I conclude and find that The Evening News Associ-ation is an employer engaged in commerce and in oper-ations affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.The complaint alleges, Respondent admits, and I con-clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.1l. BACKGROUND FACTSRespondent publishes the daily newspaper known asThe Detroit News. Said publication, at present, is ac-complished from two locations. One is the historicaloffice building in Detroit and the second is a facility inSterling Heights, Michigan. For several years, variousoperations have been in the process of transfer from theoffice building to the Sterling Heights facility. Adminis-tratively, the operations are divided among several de-partments. One such is the general services departmentmanaged by Jack Brown. Brown's department has theresponsibility of the phone system among other house-keeping functions.2Employee relations for general serv-ices are handled by the personnel department managedby Sandra Price. The employee relations of the editorialdepartment are handled by William Tremblay, the ad-ministrative editor, subject to the collective-bargainingagreement with the Newspaper Guild.The Detroit facility phone system is composed of alarge main switchboard and a smaller city room board inthe editorial department. The main board is of themodern Centrex variety operated by pushbuttons, where-as the city board is the classical cord-and-plug type of2 The Union was unsuccessful in March in an attempt to represent thegeneral services employees, including the phone operators. EVENING NEWS ASSOCIATIONold. Prior to July, these two boards were operated by sixfull-time employees including a chief operator and an as-sistant chief operator and a part-time relief operator. P.D'Haene, with 25 years' service, is the chief operatorand is assisted by G. Brent, who had 8 years' service.The remaining four operators, in descending order of se-niority, are: M. LaFaive, 6 years' service; C. Pearce, 3years' service; Vanessa Carter, 2 years' service; and J.Ugarte, I year's service. D'Haene and Brent operate ex-clusively the main board whereas the other four womenalternate on the city board with two one-girl shifts eachday. In addition. M. Retigan, the part-time operator, re-lieves both boards for lunch and breaks.3As part of a continuing program to update and mod-ernize equipment, the city board was changed to atouchmatic system which increased the line capacity andat the same time was more efficient. Due to the increasedefficiency of the phone operation, the city board wascombined with several clerical functions resulting in onlythree employees needed for the new function. The newfunction was labeled clerical and placed within the edito-rial department under the supervision of Tremblay.Editor Tremblay had the responsibility for recruiting, in-terviewing, hiring, firing, and servicing the Guild con-tract for editorial employees. Pursuant to the contract,Tremblay interviewed unit employees responding to thenew clerical opening in editorial. Tremblay likewise con-sidered and interviewed the four operators displaced bythe switchboard changeover. Personnel Manager Pricesubmitted the four names to Tremblay for his considera-tion. In all, Tremblay interviewed eight persons for thethree vacancies. Tremblay hired two operators, Pearceand Ugarte, and an ex-clerical employee named TaniaBoyd. Price offered alternative positions to LaFaive andCarter who declined and were thereby terminated.4Ill. THE ALLEGED VIOLATIVE REFUSAL TO TRANSFERMARY LAFAIVELaFaive testified that in August 1978 she contactedthe Union and got cards to distribute among employees.She and another employee distributed most of the cardsamong the telephone operators and cafeteria employees.During the course of the Union's campaign LaFaive metthe union representative in the lobby of the building onseveral occasions to transfer authorization cards. TheCompany held several meetings of employees in prepara-tion for the election. At each of the meetings employeesspoke in favor of the Union and/or made complaints tomanagement. LaFaive said that she, Brent, Carter, andUgarte had all favored the Union in the company meet-ings and had expressed their favoritism to the Companyat these meetings. All the phone operators also expressedconcern about wages, complaints made against the opera-tors' message handling, and parking problems. LaFaiveand others received a wage increase in October as aresult of complaints about postponement of the annualincrease and cost-of-living increase. At the last meeting3 Whereas the main board previously accommodated three operatorsdaily, a permanent reduction in phone volume occasioned by Respond-ent's sale of its TV station and the transfer of several operations to theSterling Heights location resulted in board work for only two operators.4 The above facts are from undisputed testimony of several switnesses.at least one discussion centered around the Union's con-tract for the circulation department. LaFaive and VicePresident Nelson discussed the Union's promise of allow-ing news employees to transfer their longevity from theRespondent's retirement plan to the Union's pensionfund. LaFaive testified that Nelson stated that such atransfer was not automatic but rather had to be negotiat-ed. LaFaive asserted that since it (the transfer) wouldnot cost the paper anything, it should not be subject tonegotiation. Nelson declared (according to LaFaive)that, even if no cost was involved, it would not meanthat the paper would automatically allow the transfer ofretirement longevity. At the election in March, LaFaivewas the Union's observer in the poll.In June the Company changed the hours and employ-ee complement on the main board and began installingnew equipment in the city room. The new operators' jobin editorial was to become a dual function with theboard and clerical duties but with only three positionsavailable after the change. LaFaive spoke to personneland learned that four operators as well as other appli-cants would vie for the three positions with the choiceto be made by the editorial department. She was told byPersonnel Manager Price that two other positions werealso available-one in the circulation department as a sta-tion manager and another in the bookkeeping departmentat the Sterling Heights facility. LaFaive told Price thatSterling Heights was too far to travel and not equal inpay and the station manager job was too hazardous.Price told her if she was interested in a city board posi-tion to interview with Editor Tremblay. Several dayslater LaFaive did meet with Tremblay who told her thewage was set by the Guild contract and the hours wouldbe reduced on Saturday with two positions on the boardat all times. The two girls would share the board and theclerical duties. LaFaive said Tremblay told her he wouldnotify her later. The following week the chief operatortold LaFaive that she had recommended LaFaive,Pearce, and another operator to Tremblay for the cityboard positions.On Friday, July 6, LaFaive was called to personneland informed that Pearce and Ugarte had been selectedand that she was disqualified. Price again offered thebookkeeping and station manager jobs, but LaFaive re-fused both. Price then told LaFaive that the followingday would be her last day. LaFaive was terminated Sat-urday, July 7. LaFaive testified that she was concernedabout the robberies and rapes of the station managers inthe inner city and that, if she had no way of getting tothe job in Sterling Heights, there was no point in know-ing anything about them. She did not inquire about trans-portation accommodations for employees transferred tothe Sterling Heights facility. The fourth operator, Carter,was also offered the two positions rather than termina-tion, but she also refused both and was terminated. La-Faive knew that Pearce had clerical experience but didnot know Ugarte's clerical experience.Personnel Manager Price testified that, when thechanges were made in the telephone operation, she toldLaFaive, Carter, Pearce, and Ugarte that only three po-sitions would be available in editorial and two other po-89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsitions, one in circulation and one in accounting, wereavailable. Price told each operator what the duties wouldbe and that the pay level of each was higher with theexception of the editorial positions. Price only told theoperators that the editorial pay level was set by theGuild contract. Each of the operators turned down thecirculation and accounting positions, but expressed inter-est in the editorial position. Price referred each operatorto Administrative Editor Tremblay. Price stated that edi-torial requested and received the personnel folders of thefour operators prior to the interviews. Later she was in-formed by Tremblay that he had chosen two of theformer operators, Pearce and Ugarte, and had not select-ed either LaFaive or Carter. Price contacted LaFaiveand Carter to inform them of editorial's decision and toreoffer the circulation and accounting vacancies. BothLaFaive and Carter refused either vacancy and Price in-formed them of their termination, effective July 7. Priceconfirmed the offer of the vacancies, the refusals byCarter and LaFaive, and the termination of each byletter to their homes. No further offers of employmentwere made to LaFaive or Carter.Approximately July 9, Price was informed by Tremb-lay that he had hired a former accounting clerk, TaniaBoyd, to fill the third position as editorial clerk on thecity board. Tremblay had set July 17 as the reportingdate for Boyd.Administrative Editor Tremblay testified that he had30 years with the paper in the editorial department. Aseditor he recruits, interviews, hires, and fires employeesand is the Respondent's representative vis-a-vis the News-paper Guild in servicing the contract covering the edito-rial employees. The change in the city board was underconsideration by editorial for approximately 1-1/2 yearsand was effected when equipment became available toreplace the 40-year-old cord board. The replacement wasan automatic pushbutton with unlimited line capability.Tremblay decided that with the efficiency of the newpush button he could also satisfy a standing desire of edi-torial for clerical help. He therefore created a new clerkposition in editorial which included the phone function.The new position would be manned daily by three em-ployees alternating monthly on a 5-1/2-day week.Tremblay interviewed eight people for the three posi-tions. Five were from the general services department-LaFaive, Carter, Pearce, Ugarte, and Retigan, the oldrelief operator. Two were messengers within the editori-al department-Sawyers and Abraham. The last wasBoyd, an ex-accounting employee who applied for theposition. Tremblay personally knew the employee pros-pects for the three positions, but he did review the per-sonnel folders of the prior operators. In addition, hecounseled with the various editors on the paper to get aconsensus on each employee prospect. Tremblay was im-pressed by the enthusiasm shown by Pearce and Ugarteand was not impressed by LaFaive's lack of enthusiasm.LaFaive had expressed a desire to get a position under aunion contract rather than a desire for any particulartype of work whereas Pearce and Ugarte had expectedthe new job to be a challenge, more interesting than theprior operators', job and each asked for serious consider-ation. By July 7 Tremblay had interviewed the sevencurrent employees and had selected two, Pearce andUgarte, partially because of their interviews and partiallybecause each had some clerical experience. LaFaive wasnot selected because the consensus was that she generat-ed an excess of complaints as an operator. Tremblaystated that, although the rejected operators were still inthe running for the one remaining position, he posted onJuly 5 a vacancy pursuant to the Guild contract. Suchposting was required before hiring any employees fromthe outside. Several days later, about July 9, he inter-viewed Boyd and consulted her prior supervisor. Hehired her as a result of her interview and because she didhave some clerical experience. Tremblay notified Pricein personnel and Boyd of his selection and told Boyd toreport for work the following week. The remaining pros-pects including LaFaive were terminated from Respond-ent's employ.Analysis and ConclusionThe General Counsel alleges that Respondent refusedand failed to transfer Mary LaFaive to an available oper-ators position in the editorial department after eliminat-ing her former position thereby causing her termination.There is little dispute on the facts but each party has sep-arate and distinct reasons for its conduct. The GeneralCounsel contends that Respondent did not transfer La-Faive because she engaged in union activity. Respondentasserts that LaFaive was not selected to fill a vacancybecause she was not as qualified as the employees whowere selected. The case therefore turns on employer mo-tivation. The causality test applied in Wright Line, a Divi-sion of Wright Line. Inc., 251 NLRB 1083 (1980), isequally applicable here. The determination is twofold;first, whether protected activities played a role in theemployer's decision (probative of prohibitive motivation)and, second, whether Respondent's asserted businessreason is sufficiently proven to be the cause for its actionso as to negate the presence of protected activity in thediscriminatee. The General Counsel must first establish aprima facie case of discrimination and he must prepon-derate on the basis of all the evidence to prevail.5Here the General Counsel must at least show that La-Faive engaged in protected activity, the Respondent hadknowledge of LaFaives' protected activity, Respondentdisplayed animus against unions or LaFaive, and that Re-spondent's action against LaFaive was triggered by herprotected activity. The General Counsel's evidenceshows that LaFaive as well as other operators engagedin union activity during the organization campaign of theunion. Likewise, during the company meetings LaFaivewas joined by other operators in supporting the unionand voicing complaints to management. At one suchmeeting in October 1978, LaFaive and several other op-erators complained of the postponement of their annualwage review and cost-of-living increase, each shortlythereafter received an increase in pay. The GeneralCounsel characterized management's action in the meet-s As the Board noted in Wright Line, the requirement that Respondentcome forward with evidence of its motivation does not undermine the es-tahlished concept that the General Counsel must establish an unfair laborpractice by a preponderance of the evidence.90 EVENING NEWS ASSOCIATIONing as "solicitation of grievances" and the granting of thepay increases as "a great way to interfere with employ-ees in the exercise of their free choice as to whether theydo or do not want the union."6The fact of the electionin March and the changes in the phone system occurringin June and July is argued by The General Counsel toshow that Respondent took the opportunity to rid itselfof a declared union activist who just recently had ob-served for the union at the polls.7Therefore. Respond-ent's motivation places its action within the proscriptionsof the Act.The Act imposes no requirement that an employer ex-ercise good business judgment and exacts no penalty be-cause he exercises bad business judgment. This is sowhether the nature of the business judgment is real orimagined, proven or inferred. What the General Counselmust establish in this case is that Respondent's decisionto not transfer LaFaive to one of the vacancies at thecity board was not motivated by business reasons, butrather by its determination to visit reprisals upon its em-ployee, Mary LaFaive, because of her union activitiesand sympathies.It is clear that LaFaive engaged in protected activityas recent as early March but she was not alone. Al-though Respondent is charged with the knowledge ofher capacity as observer and such knowledge is imputedto editor Tremblay, his denial notwithstanding, there isan absence of evidence that Respondent has in any waysingled out LaFaive. There is no evidence (nor allega-tion) of coercion, restraint, or interference save the col-lateral reference to the meetings and pay increases occur-ring outside the limitation period of 6 months. This samereference stands alone as evincing Respondent's animuseither toward the union as a whole or LaFaive, individ-ually.For the following reasons I conclude and find that theGeneral Counsel has not sustained his burden of provingdiscrimination. What the General Counsel alludes to asbackground is unavailable to him, in my view, for sever-al reasons. First, the events clearly are outside 10(b) limi-tations. Second, the events, if taken as fact, are subject toseveral inferences, none of which constitute an unfairlabor practice nor amplify the character of any later con-duct of Respondent. Third, the events, even if underconsideration, could only be helpful to the GeneralCounsel's case by a determination that such events con-stitute an unfair labor practice, and thereby support theGeneral Counsel's argument of interference with Section7 rights and, lastly, such a determination falls squarelywithin the proscription found in the standards for use of"background" evidence set down by the Supreme Courtin the Bryan Manufacturing case.8Those standards werestated as follows:6 No action was initiated by the Charging Party at the time the meet-ings were held or when the increases were granted and any such action isnow time-barred.; Neither Respondent's timing of the changes in the phone sslcem ,orthe substance of the phone changes is under attack here" Local Lodge .\%r 1424, Ilnernatoonal A.fIociaio,, o achimsi, 41L-CIO lBryan Manufacturing Co,. Inc. .V L.R[. 362 U.S 41 1, 416h417(1960).It is doubtless true that §10(b) does not preventall use of evidence relating to events transpiringmore than six months before the filing and serviceof an unfair labor practice charge. However, in ap-plying rules of evidence as to the admissibility ofpast events, due regard for the purposes of § IO(b) re-quires that two diffieent kinds of situations be distin-guished. The first is one where occurrences within thesix-month limitations period in and of themselves mayconstitute, as a substantive matter unfair labor prac-tices. There. earlier events may be utilized to shedlight on the true character of matters occurringwithin the limitations period; and for that purpose§10(b) ordinarily does not bar such evidentiary useof anterior events. The second situation is that whereconduct occurring within the limitations period can becharged to be an unfair labor practice only through re-liance on an earlier unfair labor practice. There theuse of the earlier unfair labor practice is not merely"evidentiary," since it does not simply lay bare aputative current unfair labor practice. Rather, itserves to cloak with illegality that which was other-wise lawful. And where a complaint based uponthat earlier event is time-barred, to permit the eventitself to be so used in effect results in reviving a le-gally defunct unfair labor practice. [Emphasis sup-plied.]To paraphrase the Court, albeit there was no findingthat the grant of the wage increase constituted an unfairlabor practice, it is manifest that, were that not in factthe case, Respondent's failure or refusal to transfer MaryLaFaive would carry no taint of illegality.The Board has consistently ruled that Section 10(b) isexclusionary of evidence in circumstances where only in-substantial evidence can be marshaled from within the 6-month period and merit of the complaint is shown onlyby reliance on earlier events. Pacific Maritime Association,194 NLRB 294 (1971); Washington Manor, Inc.. d/b/aWashington Manor Nursing Center, 211 NLRB 324(1974), wherein the Board stated, "General Counsel nowseeks to use the notice to find a violation of the act whenhe only introduced it as background." This cannot bedone since it goes beyond an attempt to shed light onmatters occurring within the 10(b) period and thus con-flicts with the Supreme Court.If there is any evidence of animus or hostility towardLaFaive based on her union or concerted activity, theGeneral Counsel might prevail. However, in the absenceof such evidence a discriminatory motive may not be in-ferred. Further, the record as a whole discloses that allthe operators were treated the same resulting in two ofthe operators being transferred to the new position andtwo being retained on the main switchboard, includingBrent, who was equally as vocal as LaFaive on wages inOctober 1978. Furthermore, Respondent did not summa-rily dismiss LaFaive or the other operators but insteadoffered several vacancies as an alternative. LaFaive91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcavalierly refused to consider either position in spite ofthe fact that each would have meant an increase in pay.9The General Counsel contends, in addition, that theRespondent's reason for failure to transfer LaFaive is notsupported by the weight of experience and seniority ofthe applicants chosen when compared to that of La-Faive.'°Suffice it to say that the scrutiny of any "legiti-mate business reason" as an inquiry in the decisionalprocess would only follow a successful presentation of aprimafacie case by the General Counsel.Moreover, lack of any business reason, even if estab-lished, would not carry the day for the General Counsel.A meritorious determination of his complaint must bebased on affirmative evidence that the motivation for thefailure to transfer was one proscribed by the Act.In view of the above, I conclude and find that Re-spondent has not discriminatorily refused or failed to9 I discredit LaFaive's testimony that neither of the alternative vacan-cies were explained to her. Her demeanor and responses were as offhanded as her refusal to accept either.10 Of particular note is the fact that LaFaive was not alone. Carterwas not selected either. He was offered other employment, but chose toaccept termination, as LaFaive.transfer Mary LaFaive to a position at the new cityboard. It follows therefore that her resultant terminationalso was not in violation of the Act.CONCLUSIONS OF LAW1. Respondent did not violate Section 8(a)(3) and (1)of the Act by either failure to transfer employee MaryLaFaive or her subsequent termination.2. The General Counsel has failed to sustain his burdenof proof for any allegation in the complaint.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 'The complaint is dismissed in its entirety.II In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.92